Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.14 AMENDMENT TO THE EMPLOYMENT AGREEMENT BETWEEN GENTEK INC. AND WILLIAM E. REDMOND, JR. This Amendment (this Amendment) to that certain Employment Agreement between GenTek Inc. (the Company) and William E. Redmond, Jr. (the Executive) dated as of May 23, 2005 (the Employment Agreement) is made as of this 29th day of December, 2008 (the Amendment Date), by and among the Company and the Executive. Except as set forth is this Amendment, capitalized terms used herein but not defined herein shall have the meanings ascribed to them in the Employment Agreement. WITNESSETH WHEREAS, the Company and the Executive desire to amend the terms of the Employment Agreement as a result of Section 409A of the Internal Revenue Code of 1986, as amended; NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Executive and the Company (collectively the Parties) hereby agree as of the Amendment Date to the following: 1. Amendments to the Employment Agreement . Effective as of the Amendment Date, the Employment Agreement is hereby amended as follows: (a) Section 6(d) of the Employment Agreement is amended to read in its entirety as follows: (d) Termination by Executive. Executive may terminate his employment with or without Good Reason (as defined below). A termination of employment by Executive for "Good Reason" shall mean a termination by Executive of his employment with the Company following the occurrence, without Executive's consent, of any of the following events: (i) a material adverse change in Executive's job responsibilities, reporting responsibilities (including no longer reporting directly to the Board), titles or elected or appointed offices (including removal as a director) as in effect immediately prior to the effective date of such change; (ii) a reduction by the Company in Executive's Base Salary in effect immediately prior to the effective date of such reduction, provided that such reduction is a material diminution of Executives Base Salary or results in a material breach of this Agreement; (iii) the failure to make an LTI grant in accordance with Section 4(b) hereof, provided that such failure is material or results in a material breach of this Agreement; (iv) the total of Base Salary for any calendar year during the
